Parker, J.
(dissenting).
My conclusion from the evidence in this case is that the conveyance from husband to wife through - the intermediary was not the product of fraud or undue influence by the wife, and although without valid consideration, was itself valid as a settlement on the wife made voluntarily, and, hence, immune to attack by the husband himself. Hood v. Hood, 83 N. J. Eq. 695. But, being voluntary, it was not immune from attack by a judgment creditor of the husband, which was the status of his father, the complainant. Hence, the decree brought up^ should be *445affirmed so far as it supports tlie prayer of the principal bill, and reversed so far as it sustains the cross-bill, which should be dismissed.
Mr. Justices Kalisch and Katzenbach and Judge Iieppenheimer authorize me to say that they concur in this view.
For affirmance—Parker, Kalisci-i, Katzenbach, Heppenheimer, Williams—5.
For reversal—Tt-ie Ci-iiee-Justice, Swayze, Trenci-iard, Bergen, Minturn, Black, White, Taylor, Gardner, Ackerson—10.
For modification—Parker, Kalisci-i, Katzenbaci-i, HepPENHEIMER, WILLIAMS—5.